         Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 1 of 23




                         UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


ASHLEY DIAMOND,
                              Plaintiff,
              v.                                         CASE NO. 5:20-CV-00453-MTT


TIMOTHY WARD, et al.,
                              Defendants.



       DECLARATION OF CORECTIONAL FACILITIES EXPERT JAMES AIKEN

         QUALIFICATIONS
  1.     My name is James E. Aiken, and I am a former Commissioner on the National Prison
         Rape Elimination Commission where I served from 2004 to 2009, the body charged
         with developing the Prison Rape Elimination Act (PREA) standards for the prevention,
         detection, and elimination of prison rape and the management of transgender individuals
         that apply to corrections departments across the country.

  2.     I also have over 49 years of experience in the administration, operation, and
         management of Departments of Correction and male and female correctional facilities,
         and have held positions ranging from Commissioner, to Director, to Warden.

  3.     For example, I served as the Director of the Bureau of Corrections for the United States
         Virgin Islands, where I was given the specific mission to remedy overcrowding, gang
         problems, random and systemic violence, and general mismanagement. I served as the
         Commissioner of the Indiana Department of Correction, where I was responsible for the
         overall administration of the Indiana corrections system that consisted of 46 separate
         adult and juvenile facilities. I served as a Deputy Regional Administrator of the South
         Carolina Department of Corrections, where I supervised sixteen South Carolina
         institutions at all security levels. I served as Warden of the Central Correctional
         Institution, the largest correctional facility in South Carolina, housing medium-security,
         maximum-security, and death row inmates. I also served as the Warden of the South
         Carolina Women’s Correctional Institution, where I was responsible for all aspects of
         female inmate welfare and rehabilitation.

  4.     I was also offered the position of Commissioner of the Georgia Department of



                                                 1
     Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 2 of 23




     Corrections by Governor Zell Miller in the early to mid-1990s following a prison crisis
     and major sex scandal involving female inmates being abused, but I declined the
     employment offer given my then-existing commitments.

5.   I have consulted with the United States Department of Justice, National Institute of
     Corrections, and federal, state, and local prisons on a variety of subjects, including, but
     not limited to: inmate classification, management of women offenders, management of
     youthful offenders in adult prisons, prison security systems, security operational
     performance, prison critical event avoidance, and riot/gang management. I have
     conducted thousands of inmate security evaluations in the spectrum ranging from the
     first time non-violent offender to an international terrorist that killed thousands. I have
     also conducted hundreds of disciplinary hearings regarding inmates while serving as a
     member and chairman. I have conducted hundreds of disciplinary hearing reviews as
     the authority to ensure the hearings and findings were conducted in accordance with
     policy and sound correctional practice.

6.   I am currently the President of James E. Aiken & Associates, Inc., serving as an expert
     witness and consultant on prison conditions and future inmate dangerousness. I have
     served as an expert witness or consultant in approximately 350 civil and criminal
     proceedings in at least 30 state and federal (United States) jurisdictions as well as
     Canada. I have also provided expert consultancy internationally, including in Costa Rica
     and the Dutch Kingdom. I have also taught courses in Corrections at the university and
     technical college levels.

7.   I received my Masters Degree in Criminal Justice from the University of South Carolina
     and my Bachelor of Arts from Benedict College, Columbia, South Carolina.

8.   A true and accurate copy of my curriculum vitae is attached as Exhibit A.

     MATERIALS CONSIDERED
9.   In preparing this Declaration, in addition to my extensive professional experience, I
     reviewed materials concerning Ms. Diamond’s background, criminal history, and
     confinement in the Georgia Department of Corrections (GDC) from 2012 to 2015 and
     from 2019-present at the Georgia Diagnostic & Classification Prison (GDCP) and
     Coastal State Prison (Coastal). These materials include the Amended Complaint in this
     case, Diamond v. Ward, et. al., No. 5:20-CV-00453, ECF No. 36; Ms. Diamond’s
     Declaration, the Declaration of Dr. Randi C. Ettner, and the Declaration of John Doe,
     filed herewith; the Verified Complaint filed in Diamond v. Owens, et. al., No. 5:15-cv-
     00050 (M.D. Ga. Feb. 19, 2015), ECF No. 3; the September 14, 2015 court order
     denying Defendants’ motion to dismiss; and GDC records detailing Ms. Diamond’s
     criminal history and housing placement, and the housing placements of female inmates



                                             2
      Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 3 of 23




      convicted of similar offenses.

10.   In addition, I reviewed GDC’s Standard Operating Procedures on the Classification and
      Management of Transgender and Intersex Offenders, SOP 220.09, effective July 26,
      2019; GDC’s Standard Operating Procedures on the Prison Rape Elimination Act
      (PREA) Sexually Abusive Behavior Prevention and Intervention Program, SOP 208.06,
      effective December 1, 2014 and March 2, 2018; GDC’s Standard Operating Procedure
      on the Management and Treatment of Offenders Diagnosed with Gender Dysphoria,
      SOP 507.04.68, effective April 7, 2015; and the Georgia Department of Corrections
      (GDC) organizational chart.

11.   A complete list of the materials I considered is attached as Exhibit B.

      OVERVIEW AND GENERAL PURPOSE AND MISSION OF CONFINEMENT
      FACILITIES IN AN OPERATIONAL CONTEXT
12.   Corrections staff throughout the chain of command are responsible for the safety and
      wellbeing of the inmates in their custody and control. Corrections staff are also
      responsible for protecting the fundamental legal rights, including the state and federal
      constitutional rights, of those in custody.

13.   Ensuring the health, safety and security of the inmate population is critical to the mission
      of corrections systems, so the importance of these responsibilities cannot be overstated.
      Each decision, observation, behavior, measure, and policy that prison officials take has
      a direct causal relationship to the well-being, life, and death status of literally thousands
      of people. Therefore, the highest level of accountability and objective performance
      outcomes of various functions must be established and monitored.

14.   A reasonably safe correctional setting must be able to perform the following functions
      in a seamless and accountable manner that is carefully monitored by prison officials to
      prevent operational deficiencies that can compromise the health, safety, or security of
      inmate populations, staff, or the public:

        a. Classification: The manner in which the inmate population is assigned to a
           security designation, level of supervision (audio, visual, structural, staff
           deployment, treatment, and technology), housing unit, and/or program is based
           upon factors exampled by nature of offense, length of sentence, type of sentence,
           recommendations of the court, medical condition, mental health status, legal
           status, gender identity, current behavior, previous behavior, potential behavior,
           gang affiliation, criminal history, escape history, overall confinement adjustment
           history, substance abuse history, and education. Factors used in the classification
           process are reassessed on a continual basis to ensure validation and objective
           effectiveness pertaining to the safety, treatment, and security of staff, inmates, and


                                               3
Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 4 of 23




    the community. Appropriate classification of inmates is paramount and essential
    to the safe operations of a confinement setting. The misclassification of inmates
    is not merely uncomfortable or inconvenient; the effects are far more significant
    and include serious and/or permanent injury, chronic and/or debilitating
    conditions, and even death.

 b. Policy and Procedure Development & Implementation: Written policy and
    procedures delineate and clarify behavioral expectations of staff throughout the
    chain of command by which prisons are expected to operate. They are also the
    foundation for measuring prison officials’ behavioral compliance with applicable
    law, constitutional mandates, and sound correctional practice. Once adopted,
    policy effectiveness and institutional compliance must be assessed and reassessed
    on a regular (daily) basis to ensure validation and objective effectiveness. More
    specifically, prison officials must verify and continually monitor confinement
    operations daily in order to establish that the policies and practices are objective,
    empirical, and outcome-based, to directly prevent, detect, respond to, and contain
    security issues prior to the occurrence of a critical event involving life
    endangerment peril.

    The process to achieve reasonable attainment of basic sound security, protection,
    and safety of inmates is exampled by prison officials’ obligation to create and
    maintain a posture of professional trust and integrity among stakeholders,
    including confinement staff, inmates, the judiciary, and the general public through
    their decisions, directives, and interactions with staff/inmates. Inmate population
    and staff measure all aspects of governance, interaction and behaviors of prison
    officials in regard to their personal safety and security priorities to determine
    whether it comports with their level of life endangerment, harassment or general
    treatment. The impression gained by inmates and staff is normally defined as the
    “prison culture of the institution or agency”.

      •   With respect to policy implementation, also provided are exampled
          approaches that should be taken in order for prison officials to achieve a
          reasonable safe and secure confinement security operation:

      •   Prison officials must develop, implement, and objectively measure validated
          and accurate performance outcomes that have a direct causal relationship to
          specific protection issues of stakeholders (staff, inmates, and the
          community).

      •   Prison officials must establish and objectively monitor protection and
          security systems (daily) that reasonably ensure the safety and security of
          stakeholders.


                                       4
Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 5 of 23




      •   Prison officials must take immediate actions, with the maximum level of
          accountability, that have a direct and objective causal relationship to the
          prevention, detection, response, and containment of life endangerment
          security issues prior to the advent of a life endangerment critical event.

      •   Prison officials must establish objective measurements of validated security
          and safety productivity within applicable law and sound correctional
          practice that reasonably protect staff, inmates, and the community.

      •   Also, the objective measurements must force prison officials to establish and
          implement “cause and effect” outcome measures and actions that will
          prevent, detect, respond to, and contain life endangerment issues prior to the
          occurrence of an actual life endangerment critical event.

      •   Additionally, these systems and objective measures must be designed,
          monitored as well as administered by the prison to interact, exchange
          validated information, and correspond with each other in a seamless and
          accountable manner.

    The outcome product is a basic validated legally compliant, reasonably safe, and
    secure confinement setting.

 c. Information Management: The collection, validation, formatting, and
    dissemination of information that has a positive and measurable impact upon the
    safety and protection of the community, inmates, and staff. This validated data
    and information must be designed to present to the prison official, at the correct
    time, to force factual decision making and protective behaviors of staff in the chain
    of command regarding the inmate.

 d. Planning: The process of gathering, evaluating, validating, and documenting
    objective information regarding the safety and security needs of inmates, staff,
    and the public to minimize the advent of a critical event involving life
    endangerment and/or death. This information forces objective analysis and
    decision-making that compares performance goals to objective measures of
    validated productivity.

 e. Training and Staff Development: The mechanism through which prison officials
    behaviorally operationalize the mandates of policy, procedure, applicable law, and
    sound confinement practice. Training and staff development transform written
    policy and procedure into actual behavior of staff and establish the agency which
    in turn promotes the institutional culture. It is also that mechanism prison officials
    use to ensure that the mission, goals, and objectives of the organization are



                                       5
Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 6 of 23




      transformed into actual practice and behavior patterns of staff and inmates. This
      transformation also aids in the establishment of the agency and institutional
      culture and climate. Failure to use training and staff development as a behavioral
      transformation instrument usually causes the prison and agency to become
      inconsistent and arbitrary regarding the management of the inmate population as
      well as facilitates critical events involving intimidation, extortion, staff
      misconduct, injury, needless suffering, avoidable endangerment, and death.

 f. Chain of Command: Prison officials have the responsibility and authority to
    ensure the confinement system is operating (daily) in a reasonably empirically
    safe and secure manner while complying with applicable law and sound
    confinement practice. Each person in the chain of command must act upon even
    minute information that will often be measured by life-or-death outcomes.

 g. Offender Management Audits and Inspections: A tool prison officials use to
    establish, monitor, and empirically validate prison/agency security, safety, and
    protection performance. Prison officials must conduct formal and informal
    evaluations of various aspects of the confinement operation in order to further
    objectively ensure the security and operational status of the facility on a regular
    (daily) basis. These audits and inspections must not be “process based”; instead
    there must be a direct “cause and effect” productivity outcome to these activities.
    The objective interdiction of violent attacks, murders, excessive use of force,
    escapes, unfair/retribution oriented disciplinary processes, sexual misconduct, etc.
    must be the outcome product of management audits and inspections.

 h.    Security Performance Evaluations: A system to objectively assess the overall
      operation of prison security and safety as well as the institutional climate, status,
      and performance regarding safety, protection, and security-related measures.

 i. Staffing (Complement, Deployment, Supervision, Duties): This function
    provides adequate sight and sound supervision of the inmate population through
    the use of staff members who are properly educated, trained, equipped, supervised,
    and deployed to ensure the appropriate level of protection, response to actual
    and/or potential life endangerment issues as well as the reasonable and obvious
    security and safety requirements of inmates and staff.

 j. Medical and Mental Health (Operational): This system provides medical and
    mental health services necessary to reasonably ensure the safety and well-being of
    the inmate population. Medical and mental health must be seamlessly integrated
    with all other systems. The mental health and medical systems must undergo
    continuous empirical and operational assessment due to the reality that the inmate
    population cannot receive even elementary care without the permission and


                                        6
      Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 7 of 23




           facilitation of prison officials like Defendants. Furthermore, prison officials must
           adhere to treatment requirements of qualified health care professionals.

15.   In addition, prison officials must adopt measures to proactively detect, prevent, and
      abate random and systemic violence and violence targeted to especially vulnerable
      populations (i.e. transgender inmates) before they deteriorate into critical events
      involving life endangerment such as sexual violence, intimidation, gang violence,
      extortion, or death.

16.   Prison officials who allow dysfunction to develop and persist, as well as “wait” to react
      once a crisis or external inquiry occurs, operationally cause avoidable death, peril and
      extreme critical events. When prison officials do not meet minimally acceptable
      standards, tactics, and basic security measures, the results also promote operationally
      critical events, deaths, and other perils.

17.   Based upon my preliminary operational assessment regarding this proceeding, I have
      found that these vital aspects of prison governance are not apparent here. Defendants
      have not taken the steps or adopted the operational measures necessary to achieve an
      objective, validated, measurable and basic level of security, safety, protection, and
      treatment for Ms. Diamond.

18.   In particular, and as discussed further below, I have not seen objective validation that
      Defendants have objectively planned, established, implemented, empirically monitored
      and taken elementary necessary steps to ensure Ms. Diamond’s medical needs regarding
      her medical diagnosis and treatment are met, ensure her mental health diagnosis and
      treatment are being accurately fulfilled, and establish an operational governance at
      facilities that proactively and measurably prevents, detects, responds to and contains
      endangerment and intimidation acts upon transgender inmates prior to critical events
      occurring.

      SAFETY ISSUES CONCERNING HOUSING TRANSGENDER WOMEN IN
      MEN’S PRISONS
19.   There are inherent life endangerment risks that transgender women face in men’s
      prisons—in particular, the enhanced risk of violence, extortion, and sexual assault—
      that are widely known and understood within the corrections profession.

20.   For example, in a 2007 study commissioned by the California Department of
      Corrections and Rehabilitation, 4% of randomly sampled inmates in California state
      prisons reported being sexually assaulted, while 59% of transgender inmates reporting
      being sexually assaulted. Valerie Jenness et al., Violence in California Correctional
      Facilities: An Empirical Examination of Sexual Assault 2 (Jun. 2007), https://cpb-us-
      e2.wpmucdn.com/sites.uci.edu/dist/0/1149/files/2013/06/BulletinVol2Issue2.pdf.


                                             7
      Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 8 of 23




      Similarly, a 2014 report from the United States Department of Justice Bureau of Justice
      Statistics found that between 2007-2012, 34% of transgender inmates in federal and
      state prisons and local jails experienced sexual victimization. Allen J. Beck, U.S.
      Department of Justice, Bureau of Justice Statistics, Sexual Victimization in Prisons and
      Jails Reported by Inmates, 2011-12: Supplemental Tables: Prevalence of Sexual
      Victimization Among Transgender Adult Inmates Tbl. 1 (Dec. 2014),
      https://www.bjs.gov/content/pub/pdf/svpjri1112_st.pdf.

21.   In 2004, the United States Congress appointed me to be one of nine Commissioners of
      the National Prison Rape Elimination Commission (the “PREA Commission,” or
      “Commission”) established pursuant to 34 U.S.C. Sec. 30306 (detailing establishment
      and objectives of Commission). The Commission held hearings throughout the country
      and carefully considered the appropriate standard for the safe housing and placement of
      transgender inmates over a five-year period. The Commission was also responsible for
      the development of standards that would lead to the prevention, detection, and
      elimination of prison rape and issued the National Prison Rape Elimination Commission
      Report (“Report”) in June 2009, attached as Exhibit C, that became the basis for the
      federal Prison Rape Elimination Act (PREA) Standards that were issued by the
      Department of Justice in 2012 at 28 C.F.R. Part 115.

22.   In addition to promulgating general standards and procedures for inmate safety, the
      PREA Commission’s Report and resulting PREA Standards acknowledge and account
      for the ways that transgender inmates (as well as lesbian, gay and bisexual inmates) are
      especially vulnerable to the prison’s specific perils of intimidation, harassment, and
      random and systemic violence to include sexual assault.

23.   PREA’s training, screening, and data collection requirements, which have been
      incorporated into GDC’s standard operating procedures since December 1, 2014, serve
      to make officials within GDC well-aware of the commonsense reality known across the
      corrections industry that transgender inmates belong to a particularly vulnerable group
      that is especially susceptible to attacks, extortion and forms of endangerment from other
      inmates.

24.   Prison officials are also informed of the vulnerability of transgender prisoners through
      their day-to-day work experiences since transgender women in male prison
      environments face a serious but operationally predictive risk of harassment and assault
      from predator male inmates (individual or collective) who perceive them as “weak,”
      “passive,” “misfits,” and “non gang affiliated.”

25.   Given these dynamics, a corrections professional with any level of job training or
      passing familiarity with corrections environments would know that a transgender
      woman in a male facility—particularly a woman with a prior history of sexual


                                             8
      Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 9 of 23




      victimization—stands a serious and operationally predictable risk of experiencing
      sexual assault.

26.   Prison officials have the responsibility and authority to take precautions to protect
      prisoners who they know are, or who they know are perceived as, vulnerable to physical
      violence and/or sexual abuse, such as would be a transgender woman in a men’s prison.
      Sound correctional practice requires prison officials to take threats of violence directed
      at particularly vulnerable prisoners seriously, to prevent and proactively investigate
      these threats, and to take appropriate objective measures to reasonably protect such
      prisoners from harm. As prison officials, protecting particularly vulnerable groups from
      sexual assault is not a matter of “best practices.” Instead, it is a fundamental requirement
      of the job.

27.   Protecting particularly vulnerable prisoners from sexual assault also yields broader
      penological benefits. When prison officials listen to the concerns of vulnerable groups
      and take precautions to protect them, such as monitoring their safety, they increase their
      legitimacy as authority figures as well as abate predator prisoners (individually and
      group) from establishing their command authority over the prison and prisoners.
      Additionally, these actions signal to other prisoners that abuse will not be tolerated and
      increase the safety of the facility for officers and prisoners alike. This has a positive
      prison cultural impact regarding safety and security.

28.   The converse is also true. For example, where prison officials dismiss and ignore the
      safety needs of transgender women and otherwise reflect hostility or disrespect to
      transgender inmates, by, for example, belittling transgender women, insulting them, or
      bringing negative attention to their status as transgender, their actions place transgender
      women in that facility at a significantly higher risk of assault, abuse and victimization.
      Responsible Authorities, including Wardens or Commissioners, who become aware of
      any such behavior among staff would be expected to discipline and retrain staff to
      prevent operational life endangerment failures in the future. The practiced behaviors of
      Wardens or Commissioners must serve to create the expected norms and mores of the
      facility and agency.

      THE PRISON RAPE ELIMINATION ACT AND REQUIREMENTS FOR
      TRANSGENDER OFFENDER MANAGEMENT
                   A. PREA Classification Requirements Generally
29.   Serving in the capacity as a Commissioner with PREA, by appointment of the United
      States Congress, I established that one of the most important aspects regarding the safety
      and security of inmates from sexual transgressions pertained to the appropriate
      screening, supervision, treatment, protection, and security special population which
      equates to an objective proactive classification system. The classification system is a


                                               9
      Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 10 of 23




      key component to prison systems’ assurance that inmates, staff, and the general public
      are reasonably protected.

30.   The purpose of PREA screenings and assessments is to identify inmates who are
      especially vulnerable to sexual assault, and to account for these stated vulnerabilities in
      terms of “housing, bed, work, education, and program assignments with the goal of
      keeping separate those inmates at high risk of being sexually victimized from those at
      high risk of being sexually abusive.” 28 C.F.R. Sec. 115.42(a).

31.   PREA Standards explain that sexual assault risk factors include: “[w]hether the inmate
      is or is perceived to be gay, lesbian, bisexual, transgender, intersex, or gender
      nonconforming;” “[w]hether the inmate has previously been incarcerated;” “[w]hether
      the inmate’s criminal history is exclusively nonviolent;” “[w]hether the inmate has
      previously experienced sexual victimization;” the inmate’s age and physical build,
      “whether the inmate has a mental, physical, or developmental disability,” and the
      “inmate’s own perception of vulnerability,” among others. 28 C.F.R. Sec. 115.41(d).

32.   PREA risk assessments must be performed for all inmates upon their initial arrival into
      custody; as a follow-up, not to exceed 30 days later; upon their transfer between
      facilities; and upon a “referral, request, incident of sexual abuse, or receipt of additional
      information that bears on the inmate’s risk of sexual victimization[.]” 28 C.F.R. Sec.
      115.41(f)-(g).

         B.      PREA Requirements for Transgender Housing Placements
33.   The PREA Standards provide additional guidance concerning the placement of
      transgender people in prison. Specifically, the PREA Standards state: “[i]n deciding
      whether to assign a transgender or intersex inmate to a facility for male or female
      inmates, and in making other housing and programming assignments, the agency shall
      consider on a case-by­ case basis whether a placement would ensure the inmate’s health
      and safety, and whether the placement would present management or security
      problems.” 28 C.F.R. Sec. 115.42 (c).

34.   The PREA Standards also require that “[a] transgender or intersex inmate’s own views
      with respect to his or her own safety shall be given serious consideration” when
      determining housing placements, and that housing placements be reassessed twice a
      year or as threats emerge. 28 C.F.R. Sec. 115.42 (d)-(e).

35.   Because the well-known endangerment risks that transgender women face in a male
      prison environment—including the enhanced risk of sexual violence, extortion, forced
      prostitution, threats, and restriction in movement—are largely absent when transgender
      women are housed in female facilities, the PREA Standards also acknowledge that the



                                              10
      Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 11 of 23




      transfer of a transgender woman into a predominantly female prison population can and
      must be achieved when health and safety considerations dictate, regardless of her genital
      status. 28 C.F.R. Sec. 115.42(c).

36.   Prior to the formation of the Commission in 2004, prison systems historically
      determined transgender housing placements solely and categorically based on genital
      status. However, because a transgender person with a female gender identity or
      secondary sex characteristics will be subject to the same perils as any woman in a male
      prison environment, the PREA Commission rejected the use of “genital status” as the
      sole basis to determine housing placements for transgender inmates. See Report at 77
      (“The facility makes individualized determinations about how to ensure the safety of
      each inmate”).

37.   The reference to “management and security problems” that appears in the PREA
      Standards is not a carve out or override to the ban on placements based solely on genital
      status. Rather, it is a requirement that prison officials provide transgender individuals
      placements that allow for the proper and reasonable abatement of management and
      security problems while also adhering to the medical and mental health requirements of
      the transgender inmate and reasonably ensuring the inmate’s safety and well-being.

38.   GDC’s written policies, specifically its PREA Policy and Standard Operating Procedure
      on the Classification and Management of Transgender and Intersex Offenders, SOP
      220.09 (Transgender Classification and Management Policy) and Standard Operating
      Procedure on the Prison Rape Elimination Act Sexually Abusive Behavior Prevention
      and Intervention Program, SOP 208.06 (PREA Policy), acknowledge and adopt these
      corrections industry norms.

39.   GDC’s PREA Policy purports to adopt and implement the PREA Standards systemwide,
      SOP 208.06, while GDC’s Policy on the Classification and Management of Transgender
      and Intersex Offenders affirms that transgender people in prison “are at particularly high
      risk for physical or sexual abuse or harassment,” SOP 220.09(IV)(D)(1), and tasks the
      Statewide Classification Committee with the responsibility “for making case-by-case
      decisions about whether a transgender or intersex offender will be housed in a male or
      female facility,” SOP 220.09(III)(J).

 C.     Operational Feasibility of Placing Transgender Women in Female Facilities
40.   Operationally, placing a transgender woman in a women’s facility does not create a
      safety concern for non-transgender women in the facility – especially where the
      transgender woman has no history of violence and no criminal history involving sexual
      aggression. The security and safety concerns of transgender women do not create
      unmanageable situations if basic security delivery is performing at an elementary



                                             11
      Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 12 of 23




      seamless manner. For example, chain of command, classification, security technology,
      sight and sound supervision, physical structure, education, medical care, psychological
      services, contraband control, inmate movement, gang management, preparation, and
      pastoral care systems are fully integrated with each other to promote the safety and
      security of all concerned. If a transgender woman is transferred to a predominantly
      female facility and these above example systems are operating at a basic and validated
      manner, the risk of adverse outcomes is minimal if not nonexistent.

41.   The transfer of a transgender woman into a predominantly female prison population can
      and must be achieved, especially if medical/mental health diagnosis and course of
      treatment require such placement. The purpose of a fully integrated operational
      medical/mental health/classification/maintenance/security/chain of command/training
      and program services task force is to discover, evaluate, plan, and monitor potential
      issues necessary to be mitigated in order to ensure proper blending of transgender
      women into this predominantly female prison environment.

42.   The pre-requisite for placement in a women’s prison should always be predicated on
      medical and psychological determinations, the transgender inmate’s input, and the need
      for the transgender woman to have necessary programming, safety, and security.

43.   A blanket ban on placing a transgender woman in a women’s facility based on security
      concerns unrelated to the transgender woman’s individual circumstances would be an
      admission that the agency is failing to operationally manage its facilities. Moreover,
      based on the information set out above, such a blanket ban would be contrary to PREA
      standards, sound correctional practice, and the position of the Department of Justice
      standards, and in reliance on prejudice and/or gender stereotyping reflecting pre-
      conceived unvalidated notions about men and women in confinement.

      OVERVIEW OF CORRECTIONS PRACTICES FOR RESPONDING TO AND
      INVESTIGATING SEXUAL ASSAULT
                       A. Requirements for PREA Investigations
44.   The purpose of PREA is to prevent, detect, and respond to sexual abuse in confinement
      facilities by establishing national standards. Pursuant to that objective, it is imperative
      that every allegation of sexual abuse in a correctional facility be thoroughly and
      appropriately investigated by a qualified investigator who has been trained to
      investigate sexual abuse allegations in confinement settings and that the investigations
      are conducted in a thorough, fair and impartial manner.

45.   Corrections agencies should have policies and procedures in place that ensure PREA
      investigations are conducted promptly, thoroughly, and objectively. Investigations
      should proceed in accordance with standard protocols and procedures regardless of the



                                             12
      Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 13 of 23




      level of cooperation received from the victim.

46.   Prisons are highly controlled environments and officials are given a relatively high level
      of control and regimentation compared to members of the community. Therefore, prison
      officials have numerous avenues to obtain pertinent information and evidence when a
      victim is unwilling to be interviewed without the involvement of their legal counsel.
      The degree to which a person “cooperates” with investigators should not equate to the
      degree of how the investigation is conducted, especially since inmates may naturally be
      wary of retaliation or the “snitch” label. In other words, whether a victim is deemed
      uncooperative is of no significance regarding the integrity of the investigation and/or
      whether the investigation should be advanced or concluded.

47.   The operational foundation for this requirement is exampled: (1) it is not the victim’s
      responsibility to assist in a prison investigation. The victim does not have the authority
      and/or responsibility to provide information to staff unless such victim wishes to
      provide the information; (2) the prison setting is a “contained” environment where
      prison officials have total control over movement, associations, housing configurations,
      materials an inmate may retain, and communications, and authority to conduct searches
      without warrants and conduct video surveillance without the inmate’s permission; (3)
      inmate population, inclusive of victims, consider and measure their level of protection
      from random or systemic violence, inappropriate measures by prison officials in almost
      every aspect of their existence in a prison setting. This survival instinct is very
      pronounced in prison environments in which the victim has been subjected to various
      aspects of intimidation and violence as well as understands that these critical events
      have occurred previously with other inmates. It becomes more acute and life threatening
      when prison officials do not demonstrate the appropriate behaviors, which personifies
      that inmate safety is not a priority. This survival instinct permeates the inmate
      population.

48.   In my corrections experience and experience as a PREA Commissioner, there is no
      legitimate penological or administrative reason to deny to an alleged victim of a sexual
      assault, as part of the PREA investigation, participation of their attorney when that
      attorney is requested and available. There are a variety of means to facilitate the
      involvement of an attorney’s participation in interviews with the alleged victim to avoid
      any adverse impact on the pace or substance of the investigation. The involvement of
      professionally trusted legal advisors should be viewed as helpful to a proper
      investigation where the objective of the investigation is a proper, thorough and impartial
      investigation, as opposed to an administrative formality, because it can assuage the
      inmate and provide the reassurance necessary for the victim who fears retaliation and
      whose professional trust of prison officials has been violated.




                                             13
      Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 14 of 23




                    B. Corrective Action by Corrections Personnel
49.   My correctional experience also establishes that if investigations are not thoroughly
      investigated based on factual information and the longer investigative process is
      extended, it promotes professional mistrust among inmate population and deteriorates
      meaningful credibility between staff and inmate population. Critical events are
      evaluated by inmate population based on their overwhelming need for safety and
      protection. They know that this level of safety and protection has a direct relationship
      upon the timely manner critical events, rule violations as well as criminal matters taken
      in the investigative stages. Inmates assess this on a continual basis. Untimely and non-
      objective investigative processes equate to a higher level of discord within the
      institution as well as increase the intensity of negative perception that basic rights and
      protections are neither promoted nor guaranteed to the victim. There is the loss of
      professional trust.

      ASSESSMENT OF MS. DIAMOND’S CURRENT STATUS
                        A. Ms. Diamond’s Housing Placements
50.   I understand that Ms. Diamond has lived and presented as a woman since she was a
      teenager and has female secondary sex characteristics, including breasts. Therefore,
      prison officials must develop and implement a classification plan that addresses the
      reality of her situation, which is that male inmates in GDC custody regard Ms. Diamond
      as a woman and react to her as a female. This misclassification of Ms. Diamond into a
      male prison setting unnecessarily creates a life-threatening situation for her and
      compromises the safe and orderly operation of the prison.

51.   According to the materials I’ve reviewed as part of this proceeding, these perils have
      already manifested as male inmates and corrections staff sexually assaulting Ms.
      Diamond sixteen times since her return to custody, and men attempting to view her
      showering, hiding in closets to molest her, entering her room at night to arouse
      themselves and to sexually assault her, masturbating in her presence, rubbing up against
      her sexually, grabbing her, groping her, using sexualized taunts about her breasts and
      body, and attempting to coerce and otherwise force her into performing sexual acts at
      the risk of violent retaliation.

52.   The frequency and intensity of these predator assaults and transgressions are validated
      indicators that prison officials abdicated their duties related to the safeguarding of Ms.
      Diamond, and her safety and wellbeing, or lack thereof, were instead left to life
      endangerment discretion of inmates in her facility environment.

53.   The fact that brief periods have gone by where Ms. Diamond has not been sexually
      harassed or assaulted is of no operational significance. The sexual brutalization, abuse



                                             14
      Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 15 of 23




      and attacks, as well as the sexualized taunts and threats Ms. Diamond has already
      experienced, as referenced above, give sufficient notice that she is at high risk for
      random/systemic chronic violence, including sexual violence. Basic preventative
      outcome based objective actions must be taken to address this obvious peril to her
      wellbeing. It is simply not sound correctional practice to allow a known potential
      endangerment to remain and not take appropriate and validated steps to mitigate the
      issue that reasonably ensures objective productivity.

54.   Given Ms. Diamond’s history of attacks and these operational dynamics, if prison
      officials do not remove her from this environment and place her in a setting where risk
      factors are substantially alleviated, these ongoing perils are likely to occur including
      Ms. Diamond being, yet again, the victim of violence, the risk of her being forced into
      prison prostitution by predator inmates in exchange for her protection, and her becoming
      the catalyst for rival predator inmates attacking each other to reap the benefits from Ms.
      Diamond’s prostitution activity.

55.   According to Ms. Diamond’s Declaration, she is repeatedly forced to shower in areas
      that men can access or where they can see her body. The PREA Standards require that
      transgender inmates “be given the opportunity to shower separately from other
      inmates.” 28 C.F.R. Sec. 115.42 (f). There is no reasonable operational justification for
      failing to follow this straightforward requirement as separate showers pose no threat to
      security or the normal operations of the facility.

56.   Ms. Diamond’s placement in a male facility has facilitated the systemic sexual violence,
      taunting, intimidation, harassment and violence that case materials indicate she has
      experienced, and it has needlessly subjected her to a very high risk of a critical event
      escalating into a life and death situation.

57.   The inherent endangerment risks that transgender women face in a male prison
      environment—notable here, the risk of sexual violence and victimization—are virtually
      nonexistent when transgender women are housed in female facilities.

58.   In contrast, based on Ms. Diamond’s background and profile, continuing to house Ms.
      Diamond in a male correctional facility creates an overwhelming and unnecessary peril
      of endangerment that is equally manifest in a medium security prison as in a maximum
      security prison.

59.   Based on my corrections experience and the materials I reviewed as part of this
      proceeding, Ms. Diamond’s safety requires that she be transferred to a women’s
      correctional facility to abate the clear, present and known endangerment issue presented
      by her risk of sexual assaults and victimization in medium and maximum security men’s
      prisons after providing her input regarding such placement.



                                             15
      Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 16 of 23




60.   At the time of Ms. Diamond’s placement at GDCP and Coastal, Ms. Diamond met all
      of GDC’s stated criteria for housing transgender women in female facilities as set forth
      in GDC’s Standard Operating Procedure on the Classification and Management of
      Transgender and Intersex Offenders, SOP 220.09.

        a. Ms. Diamond’s medical profile indicated that she is transgender, and has gender
           dysphoria.

        b. Ms. Diamond’s PREA risk assessment indicated that she is a PREA Sexual Victim
           with a history of abuse and attacks;

        c. Ms. Diamond is receiving hormone treatments;

        d. Ms. Diamond has never been convicted of a sex offense (though the policy
           indicates placements may still proceed if an appropriate explanation is given; it is
           operationally conceivable that women’s prisons have confined persons convicted
           of sex offenses);

        e. Ms. Diamond did not have a disciplinary history “of a sexual nature” (though the
           policy indicates placements may still proceed if an appropriate explanation is
           given);

        f. Ms. Diamond did not have a disciplinary history of assaultive behavior (though
           the policy indicates placements may still proceed if an appropriate explanation is
           given);

        g. Ms. Diamond did not have a conviction for a violent offense (though, once again,
           the policy indicates placements may still proceed if an appropriate explanation is
           given).

      See GDC’s Standard Operating Procedure on the Classification and Management of
      Transgender and Intersex Offenders SOP 220.09 (IV)(C)(3) (listing placement criteria).

61.   The materials I reviewed, including GDC offender records, indicate that non-
      transgender women who have been convicted of similar offenses to Ms. Diamond, or
      who share her weight or build, are all housed in women’s prisons.

62.   I have seen no verifiable data that suggests that Ms. Diamond has any of the significant
      risk factors that would preclude or otherwise raise any concerns about such a transfer
      under objective classification criteria. Although Ms. Diamond reports receiving a recent
      set of disciplinary reports—including a report that she had a sexual relationship with
      another inmate—these reports even if credited as true would not serve to disqualify Ms.
      Diamond for a transfer to a female facility under GDC’s criteria as written. See SOP



                                             16
      Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 17 of 23




      220.09 (IV)(A)(9).

63.   In addition, housing Ms. Diamond in a male facility undermines the security and good
      order of the correctional facility’s overall operation. Inmates fundamentally want to be
      protected and constantly assess their own personal safety vis a vis how the prison and
      prison system will protect them.

64.   Based on the decisions made regarding Ms. Diamond and the materials I’ve reviewed,
      including Ms. Diamond’s Declaration and court filings, GDC’s written policies
      allowing female facility placements are not being followed. Defendants over the course
      of their placement decisions have not given the slightest required level of attention and
      due diligence to address Ms. Diamond’s safety, protection, and medical/mental health
      needs. The foreseeable consequence has been sexual assaults and endangerment risks.

65.   Regular and ongoing sexualized taunting and intimidation of a prisoner, such as what
      Ms. Diamond is experiencing, creates the perception, 1 if not validation, that prison
      officials are unwilling to take basic actions to prevent predictable violence and
      endangerment within the prison.

                        B.      Ms. Diamond’s Healthcare Needs
66.   Medical and mental healthcare delivery is a core and essential function of correctional
      systems, so corrections personnel across the chain of command, including at the level
      of Commissioner, have a responsibility to ensure that the medical and mental healthcare
      needs of inmate populations are prioritized to prevent critical events like illness, injury,
      or death.

67.   The medical diagnosis and treatment of the inmate population cannot be deemed as
      discretionary because it is necessary to ensure the safety and security of inmates, staff,
      and the public. “Full faith” compliance is required, including with regard to the
      diagnosis, treatment, and delivery of mental health and medical care to transgender
      populations in custody.

68.   In my experience as a correctional professional, operationally ensuring prompt proper
      mental/medical healthcare to transgender people with gender dysphoria and related
      conditions (depression, anxiety, suicidality) does not create unworkable or
      unmanageable operational or security concerns. It is essential for the correctional
      professional to ensure all aspects of medical/mental health delivery is provided to the
      gender dysphoria offender population. Examples include female clothing packages,
      hairstyling provisions, and female hygiene items being provided on the commissary.

       1
         My prison experience reveals the inmates’ “perceptions” regarding their safety and
       security are “99% of reality” to them.


                                              17
       Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 18 of 23




       The correctional professional must understand the provisions of medical and mental
       health treatment and provide such, while mitigating any security concerns that are
       legitimate and factual. These security concerns cannot be used as justification to deny
       the prescribed provisions of medical and mental health treatment. Operationally, these
       issues must be addressed in an appropriate and effective manner without prohibiting the
       prompt delivery of required medical and mental health treatment as well as facility
       placement.

 69.   As such, operational and security concerns cannot credibly be cited as a basis to inhibit,
       prevent, and/or delay the timely and appropriate medical diagnosis and treatment of
       gender dysphoric inmates.

C.     Recent Changes to Ms. Diamond’s Security Classification and PREA Designation
 70.   Confinement agencies use classification systems, including PREA and Security Threat
       Group (STG) designations, to drive the agency’s decisions regarding each inmate’s
       work assignments, housing, programming and many of the activities that comprise life
       in confinement.

 71.   Ms. Diamond was classified as a PREA Sexual Victim following her intake at GDC,
       and again upon her arrival at Coastal. This classification is appropriate under the PREA
       Standards and classification screenings based on the materials I’ve reviewed. PREA
       Sexual Victims are defined as inmate populations that are subjected to sexual predator
       violence, intimidation, and mistreatment to inflict random and/or systemic sexual
       related transgressions. Here, Ms. Diamond is appropriately classified as a PREA Victim
       because she is a transgender woman who has a history of being sexually assaulted,
       including repeated assaults within GDC.

 72.   According to Ms. Diamond’s Declaration, Ms. Diamond’s classification was recently
       changed to indicate that she is a PREA Sexual Aggressor and STG member based on a
       disciplinary report that alleges she had a consensual sexual relationship with a male
       inmate. If true, this is a highly irregular and significant departure from the PREA
       Standards and sound corrections industry practice.

 73.   Under the PREA Standards, the PREA Sexual Aggressor designation is reserved for
       inmates who have a history of engaging in sexual abuse, which is defined as sexual
       contact in instances where “the victim does not consent, is coerced into such act by overt
       or implied threats of violence, or is unable to consent or refuse.” 28 C.F.R. Sec. 115.6.
       Therefore, a person accused of having a consensual sexual relationship is not a “sex
       offender” or PREA Sexual Aggressor, although the conduct itself may violate prison
       rules.




                                              18
      Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 19 of 23




74.   Improperly classifying an inmate who is properly classified as a PREA Sexual Victim,
      based on information responsive to the screening tools used to identify and classify all
      inmates as PREA Sexual Victims or Aggressors, would be indicative of retaliation or
      gross incompetence. Such an improper classification would be especially dangerous,
      with potentially lethal outcomes. This is because the misclassification of an inmate who
      is vulnerable to sexual assault and abuse (i.e., a PREA Sexual Victim) as a PREA Sexual
      Aggressor would expose that vulnerable inmate to placement in dormitories and cells,
      as well as other environments, amongst inmates who are properly classified as PREA
      Sexual Aggressors with the chance of victimization and/or lethal outcomes a near
      certainty.

75.   Likewise, STG designations apply to the segment of prison population that are affiliated
      with prison gangs and seek to achieve dominance of the prison environment and prison
      operations through activities such as operating contraband traffic transactions and
      extortion enterprises, committing murders, and preying upon passive inmate population
      and inmate population with feminine appearance and behavior patterns. STG members
      are often identified by their tattoos, literature, color and wearing of clothing, group
      gatherings, correspondence, manifestoes, extortion money collection documents and
      attacks upon other inmates and/or staff.

76.   It would be highly improper and a significant deviation from proper prison
      administration to classify an inmate who is targeted and/or extorted by gang members
      as a gang member or a STG member by virtue of this extortion or threat. Likewise,
      designating as a gang for STG classification purposes a group of individuals who are
      affiliated by commonalities, such as having a similar status as a transgender person,
      would be contrary to proper prison administration and safety in a prison environment.

77.   Falsely, or inaccurately, designating an inmate as a member of a STG would negatively
      impact that inmate’s access to housing, programming, work assignments and parole
      determinations. Such a false or inaccurate designation could, and likely would, have
      lethal outcomes because doing so would expose the inaccurately designated inmate to
      placement with and amongst actual gang members. A prison official changing a security
      threat designation of an inmate who had none of the indicia of affiliation with a
      dangerous gang would be indicative of retaliation or gross incompetence.

                 D.      Ms. Diamond’s Recent Disciplinary Reports
78.   According to Ms. Diamond’s Declaration, Ms. Diamond has received more than a dozen
      disciplinary reports since October 2020, when she increased her advocacy related to this
      lawsuit. Ms. Diamond also reports that, prior to this time, she did not have any
      disciplinary reports on her file since her return to custody.




                                            19
      Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 20 of 23




79.   Within the corrections industry, it is well-known that some prison officials issue
      disciplinary reports to inmates who commence litigation against an agency or are
      considered too outspoken. Regrettably, the practice even has a nickname within some
      prisons—“Reindeer Games,” a reference with an etymology in a television show,
      Rudolf the Red-Nosed Reindeer, but which refers to the “game” of targeting an inmate
      for retaliation through issuance of excessive, often baseless, disciplinary reports.

80.   Inmates who receive disciplinary reports must be given an opportunity to adjudicate
      their reports in a hearing before a fair and impartial decision maker who facilitates the
      submission and review of evidence and witness testimony germane to the fact-finding
      process.

81.   From an operational perspective, the adjudication process for disciplinary charges
      should include an objective assessment of the charges as well as an impartial evaluation
      of the evidence and circumstances, the officer’s statement, the inmate statement and
      presentation of defendant inmate’s information and/or witnesses, the objective findings
      of the committee, the justification of the findings, and, if convicted, the appeal process.
      The review of the findings and punishment by a responsible authority should be separate
      from the hearing to ensure the reasonableness of the process and consistency of the
      punishment.

82.   When disciplinary charges allege rule violations regarding sexual intercourse or
      activity, medical examinations or rape kits that may produce or eliminate the existence
      of physical evidence should be provided when requested and should be presented as
      evidence in the proceeding.

83.   If Ms. Diamond were not provided access to an adjudication process along the lines
      described, it would be a grave and operationally unjustified departure from correction
      industry standards. Any reports that were sustained without benefit of a fair adjudicative
      process would also be suspect and unreliable.

      THE ROLES AND RESPONSIBLITIES OF RELEVANT CORRECTIONAL
      AUTHORITIES
84.   GDC Standard Operating Procedure on the Classification and Management of
      Transgender and Intersex Offenders, SOP 220.09, and GDC’s Organizational Chart
      designate Defendants Ward, Lewis, Jackson, Atchison, Holt, and Toole as Responsible
      Authorities over transgender housing, classification, and management in their capacities
      as Commissioner, Statewide Medical Director, Statewide Mental Health Director,
      Assistant Commissioner Facilities Division, and members of the Statewide
      Classification Committee. This includes having responsibility with respect to Ms.
      Diamond’s facility placements and request to be housed in a female facility.



                                             20
      Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 21 of 23




85.   Although Ms. Diamond is eligible for a female facility placement under the criteria set
      forth in the Transgender Classification and Management Policy as noted above,
      Defendants Ward, Lewis, Jackson, Atchison, Holt, and Toole did not approve Ms.
      Diamond for such a placement. Instead, they placed Ms. Diamond in male facilities
      despite her endangerment risks, creating significant threats to her health and safety.

86.   Likewise, although GDC’s written policies state that decisions concerning whether to
      place transgender people in women’s or men’s facilities must be assessed no less than
      every 6 months to review and account for safety threats, SOP 208.06 (D)(6)-(7),
      Defendants Ward, Lewis, Jackson, Atchison, Holt, and Toole also failed to process Ms.
      Diamond for a safety transfer as threats emerged. These actions have exposed Ms.
      Diamond to random and systemic sexual violence and constant and unrelenting sexual
      abuse and harassment.

87.   GDC’s Standard Operating Procedure on the Management and Treatment of Offenders
      Diagnosed with Gender Dysphoria, SOP 507.04.68, and the Organizational Chart in this
      case designate Defendants Lewis, Jackson, and Sauls as Responsible Authorities over
      transgender healthcare. As such, they are charged with ensuring delivery of mental and
      medical healthcare to Ms. Diamond and making adequate provisions for her treatment.

88.   Yet, from the materials I’ve reviewed, including Dr. Ettner’s and Ms. Diamond’s
      Declarations, Ms. Diamond is currently experiencing gaps in treatment that have
      materialized into acute and potentially lethal health outcomes (i.e. suicide attempts,
      physical injuries). Assuming these facts are credible, Defendants Lewis, Jackson, and
      Sauls have abdicated critical function in ensuring the health and safety of the inmate
      population and, by extension, Ms. Diamond.

89.   Under GDC policy, Defendants Ford and Benton, in their capacity as Wardens, have
      the operational responsibility and authority to ensure the health and safety of all
      incarcerated populations, “ensure that all aspects of [GDC’s PREA] policy are
      implemented,” and ensure “adequate levels of staffing…to protect offenders from
      abuse,” SOP 208.06 (A)(1), (A)(3). The title of Warden also carries with it the
      responsibility of training, supervising and discipling staff in a manner that prevents
      staff-on-inmate or inmate-on-inmate abuse from being normalized as part of the prison
      culture.

90.   Wardens must take basic but fundamental safeguards to reduce endangerment risks in
      advance of, and following, critical events like sexual assaults and attack. For instance,
      Wardens must take care that inmates like Ms. Diamond who are in “celled” housing are
      secured with doors and gates that are securely locked to prevent unauthorized access
      and intrusion by predator inmates for purposes of sexual assault, intimidation, theft, or
      other detrimental activities. Consistent with sound correctional judgment and practice,


                                             21
      Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 22 of 23




      the door must also allow reasonable exit and egress by the inmate assigned to the cell
      to ensure fire safety and to facilitate access to prison services and programming (i.e.
      meals, healthcare, recreation, reentry).

91.   Based on the materials I reviewed as part of my retainer, even these basic safety and
      security measures were not taken. These redundant and repeated operational failures
      contributed to the life endangerment events that Ms. Diamond has experienced,
      including sexual assaults, sexual harassment, and threats of violence.

92.   In his capacity as Commissioner, Defendant Ward had the responsibility and authority
      to provide Ms. Diamond operationally reasonable levels of safety, supervision, security,
      and protection upon her confinement into the Georgia Department of Corrections to
      prevent, detect, respond to and contain actual and potential endangerments. This
      includes, but is not limited to, proactively addressing and responding to possible alleged
      and/or factual deficiencies related to safety and mental/medical healthcare delivery,
      objectively ensuring the appropriate transformation of staff training and development
      into actual behaviors of staff after such training, providing a high level of intensity and
      priority to addressing allegations of staff misconduct or other detrimental issues within
      the chain of command, objectively and empirically validating compliance and
      enforcement of legal requirements and policies, and objectively ensuring that
      transgender healthcare and placement decisions are individualized and not based on
      “blanket policy” and/or baseless perceptions.

93.   Based on my 49 years of corrections experience and prior tenure as a Commissioner,
      after receiving notice of Ms. Diamond’s PREA complaints and lawsuits, Defendant
      Ward and any Commissioner reasonably focused on inmate safety should have (1)
      sought to operationally validate every aspect of the PREA complaint with factual and
      objective medical, mental health, security and operational requirements and mandated
      performance criteria; (2) ensured that the Plaintiff’s well-being, safety, and treatment is
      addressed while establishing a validated, objective and empirical manner to ensure the
      absence of retaliation and intimidation; (3) conducted a factual and objective fact based
      assessment (investigation) of the alleged issues compared to the validated performance
      of the various systems that are designed to ensure compliance to statute, regulations,
      common sense, and sound correctional practice; (4) issued to stakeholders a
      memorialized and factual official evaluation of the alleged issues relative to the
      validated information to substantiate or disprove every aspect of the litigation and
      complaints; (5) developed and implemented a transparent communication vehicle to
      stakeholders that ensures the highest level of professionalism and transparency; and (6)
      taken immediate corrective actions and appropriate sanctions for any malfeasance,
      dereliction of duty, as well as any legal or regulatory violations and placed them in the
      public domain within the constraints of judicial mandates, proceedings, and criminal



                                             22
           Case 5:20-cv-00453-MTT Document 56 Filed 04/09/21 Page 23 of 23




            litigation. My initial assessment reveals that basic and fundamental safeguards and
            measures were not taken at an operational level in this case.

   94.     With respect to healthcare, a Commissioner who received reports of medical neglect
           should have, without further notification, (1) ensured that Ms. Diamond was receiving
           the appropriate safety, protection, and medical and mental health care at present; (2)
           once it is established that she was currently receiving the appropriate level and intensity
           of safety, protection, and medical and mental health treatment by the appropriate
           professionals, empirically and factually established the specific aspects of the medical
           neglect and taken whatever legal or administrative measures within the Commissioner's
           authority necessary to ensure a reoccurrence does not take place if indeed neglect was
           determined; and (3) made determinations regarding sanctions by employees and made
           system changes with intense oversight and monitoring ..

   95.     Accordingly, Defendant Ward enabled and failed to address critical operational failures
           that have allowed for Ms. Diamond' s continued exposure to life endangerment perils.


Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct.


Dated: Dated: April 7, 2021


                                                James Aiken




                                                  23
